--------------------------------------------------------------------------------

Exhibi 10.3

 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
THE AMACORE GROUP, INC.
 


 
AMENDED AND RESTATED 15% SENIOR SECURED CONVERTIBLE NOTE
 
Due June 30, 2012
 
Place of Issue: Maitland, Florida
Principal Amount: $______________
Original Issue Date: August 16, 2010
Note No.: SSCN- ___



 
FOR VALUE RECEIVED, upon the terms and subject to the conditions set forth in
this amended and restated senior secured convertible note (this “Note”), THE
AMACORE GROUP, INC., a Delaware corporation (the “Company”), absolutely and
unconditionally promises to pay to the order of VICIS CAPITAL MASTER FUND (the
“Holder”), upon due presentation and surrender of this Note, on June 30, 2012
(the “Maturity Date”), the principal amount of ____________________________
($________________.00) and accrued interest thereon as hereinafter
provided.  This Note is issued in connection with a certain Securities Purchase
Agreement, dated as of June 2, 2011, between the Company and the Holder on even
date thereof, and amends and restates that certain senior secured convertible
note issued on August 16, 2010 (the “Original Issue Date”) in connection with a
certain Securities Purchase Agreement, dated as of August 16, 2010, between the
Company and the Holder (the “Purchase Agreement”), all terms of which are
incorporated herein by this reference and hereby made a part of this
Note.  Capitalized terms not defined herein shall have the respective meanings
ascribed to them in the Purchase Agreement.
 

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I

PAYMENT OF PRINCIPAL AND INTEREST; METHOD OF PAYMENT
 
1.1           Payment of Principal.  Payment of the principal of this Note (and
any interest accrued thereon) shall be made in U.S. dollars in immediately
available funds.  This Note may be prepaid at any time so long as all principal
and interest due through the Maturity Date of the Note are paid.
 
1.2           Payment of Interest.  Simple interest shall accrue daily beginning
on the Original Issue Date of this Note on the unpaid portion of the principal
amount from time to time outstanding at the rate of fifteen percent (15%) per
annum (the “Stated Interest Rate”).  All such interest accrued as of the Outside
Conversion Date (as defined below) shall become payable to the Holder on the
Outside Conversion Date, and all such interest accruing but unpaid thereafter
shall become payable to the Holder on the Maturity Date.  Interest shall be paid
in U.S. dollars in immediately available funds.
 
1.3           Payment on Non-Business Days.  If the outstanding principal and/or
accrued but unpaid interest under this Note becomes due and payable on a
Saturday, Sunday or public holiday under the laws of the State of New York, the
due date hereof shall be extended to the next succeeding full business day and
interest shall be payable at the rate of fifteen (15%) percent per annum during
such extension.  All payments received by the Holder shall be applied first to
the payment of all accrued interest payable hereunder.
 
1.4           Late Fee.  In the event any payment of principal or interest or
both shall remain unpaid for a period of ten (10) days or more after the due
date thereof, a one-time late charge equivalent to six percent (6%) of each
unpaid amount shall be charged.
 
1.5           Adjustment of Stated Interest Rate.
 
(a)           After an Event of Default and acceleration of the Maturity Date by
the Holder the Stated Interest Rate shall be adjusted to a rate of eighteen
percent (18%) per annum, subject to the limitations of applicable law.
 
(b)           Regardless of any other provision of this Note or other
Transaction Document, if for any reason the interest paid should exceed the
maximum lawful interest, the interest paid shall be deemed reduced to, and shall
be, such maximum lawful interest, and (i) the amount which would be excessive
interest shall be deemed applied to the reduction of the principal balance of
this Note and not to the payment of interest, and (ii) if the loan evidenced by
this Note has been or is thereby paid in full, the excess shall be returned to
the party paying same, such application to the principal balance of this Note or
the refunding of excess to be a complete settlement and acquittance thereof.
 
ARTICLE II
GUARANTY AND SECURITY
 
All of the obligations of the Company under this Note are secured pursuant to
the terms of that certain Amended and Restated Security Agreement, dated June 2,
2011, between the Company and the Holder, which Agreement amends and restates
that certain Security Agreement dated as of August 16, 2010 between the Company
and the Holder. In addition, all of the obligations of the Company under this
Note are guaranteed by certain of the Company’s subsidiaries pursuant to the
terms of that certain Amended and Restated Guaranty Agreement dated June 2,
2011, (the “Subsidiary Guaranty”) amending and restating that certain Guaranty
Agreement dated August 16, 2010, and all of the obligations of such subsidiaries
under the Subsidiary Guaranty are secured pursuant to the terms of that certain
Amended and Restated Guarantor Security Agreement, dated June 2, 2011, amending
and restating that certain Guarantor Security Agreement dated August 16, 2010.
 

 
2

--------------------------------------------------------------------------------

 

ARTICLE III
 
3.1           Conversion.  Holders of this Note shall have the conversion rights
as follows.
 
(a)           Right to Convert.  All or any portion of the outstanding principal
balance and accrued but unpaid interest under this Note shall be convertible, at
the option of the holder thereof, at any time on or before June 30, 2011 (the
“Outside Conversion Date”), and without the payment of additional consideration
by the holder thereof, into such number of fully-paid and nonassessable shares
of Class A Common Stock (the “Common Stock”), par value $.001 per share, at a
Conversion Price in effect at the time of conversion.  The “Conversion Price”
shall initially be $0.005 per share; provided, however, that the Conversion
Price shall be subject to adjustment as provided in Section 3.2 below.
 
(b)           Holders shall effect conversions by providing the Company with the
form of conversion notice attached hereto as Annex A (a “Notice of Conversion”).
Each Notice of Conversion shall specify the amount of this Note to be converted
and the date on which such conversion is to be effected, which date may not be
prior to the date the applicable Holder delivers by facsimile such Notice of
Conversion to the Company (such date, the “Conversion Date”). If no Conversion
Date is specified in a Notice of Conversion, the Conversion Date shall be the
date that such Notice of Conversion to the Company is deemed delivered
hereunder.
 
(c)           Mechanics of Conversion.
 
(i)           Delivery of Certificate Upon Conversion. Not later than five
Trading Days after each Conversion Date (the “Share Delivery Date”), the Company
shall deliver, or cause to be delivered, to the converting Holder a certificate
or certificates which, on or after the effective date of a registration
statement filed pursuant to the Registration Rights Agreement (the “Effective
Date”), shall be free of restrictive legends and trading restrictions (other
than those which may then be required by the Transaction Documents) representing
the number of shares of Common Stock being acquired upon the conversion of this
Note. On or after the Effective Date, the Company shall, upon request of such
Holder, use its reasonable efforts to deliver any certificate or certificates
required to be delivered by the Company under this Section electronically
through the Depository Trust Company or another established clearing corporation
performing similar functions. If in the case of any Notice of Conversion such
certificate or certificates are not delivered to or as directed by the
applicable Holder by the fifth Trading Day after the Conversion Date, the
applicable Holder shall be entitled to elect by written notice to the Company at
any time on or before its receipt of such certificate or certificates, to
rescind such Notice of Conversion by written notice to the Company.
 

 
3

--------------------------------------------------------------------------------

 

(ii)           Obligation Absolute; Damages. The Company’s obligation to issue
and deliver the Conversion Shares in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by a Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by such Holder or any other Person of any obligation to
the Company; provided, however, that such delivery shall not operate as a waiver
by the Company of any such action that the Company may have against such
Holder.  If the Company fails to deliver to a Holder such certificate or
certificates pursuant to this Section on the fifth Trading Day after the Share
Delivery Date applicable to such conversion, the Company shall pay to such
Holder, in cash, as liquidated damages and not as a penalty, for each $1,000 of
this Note being converted, $10 per Trading Day (increasing to $20 per Trading
Day on the tenth Trading Day after the Share Deliver Date) for each Trading Day
after such fifth Trading Day after the Share Delivery Date until such
certificates are delivered.
 
(iii)           Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will at all times, following the filing of the Amendment,
reserve and keep available out of its authorized and unissued shares of Common
Stock for the sole purpose of issuance upon conversion of this Note, free from
preemptive rights or any other actual contingent purchase rights of Persons
other than the Holders of this Note, not less than such aggregate number of
shares of the Common Stock as shall (subject to the terms and conditions in the
Securities Purchase Agreement) be issuable  upon the conversion of all
outstanding shares of all Notes. The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly authorized, validly
issued, fully paid and nonassessable.
 
3.2           Certain Adjustments.
 
(a)           Stock Dividends and Stock Splits. If the Company, at any time
while this Note is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any other Common Stock Equivalents (defined below); (B)
subdivides outstanding shares of Common Stock into a larger number of shares;
(C) combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares; or (D) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company) outstanding immediately before such event and of
which the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section
3.2(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification. For purposes of this Note,
“Common Stock Equivalents” means any securities of the Corporation or the
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock
 

 
4

--------------------------------------------------------------------------------

 

(b)           Subsequent Sales. If the Company or any subsidiary thereof, as
applicable, at any time while this Note is outstanding issues or sells, or in
accordance with this Section 3.2(b) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company) for a consideration per share (the
“New Issuance Price”) less than a price (the “Applicable Price”) equal to the
Conversion Price in effect immediately prior to such issue or sale (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance,
the Conversion Price then in effect shall be reduced to the New Issuance
Price.  For purposes of determining the adjusted Conversion Price under this
Section 3.2(b), the following shall be applicable:
 
(i)           Issuance of Options.  If the Company in any manner grants or sells
any Options (defined below) and the lowest price per share for which one share
of Common Stock is issuable upon the exercise of any such Option or upon
conversion or exchange or exercise of any Convertible Securities (defined below)
issuable upon exercise of such Option is less than the Applicable Price, then
all of such shares of Common Stock underlying such Option shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share.  For purposes of this
Section 3.2(b), “Convertible Securities” means any stock or other securities
(other than Options) directly or indirectly convertible into or exercisable or
exchangeable for shares of Common Stock, “Options” means any rights, warrants or
options to subscribe for or purchase shares of Common Stock or Convertible
Securities, and for purposes of this Section 3.2(b)(i) the “lowest price per
share for which one share of Common Stock is issuable upon the exercise of any
such Option or upon conversion or exchange or exercise of any Convertible
Securities issuable upon exercise of such Option” shall be equal to the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon granting or sale of
the Option, upon exercise of the Option and upon conversion or exchange or
exercise of any Convertible Security issuable upon exercise of such Option.  No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such Common Stock
upon conversion or exchange or exercise of such Convertible Securities.
 
(ii)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise thereof is less than the Applicable Price, then all shares of Common
Stock issuable upon conversion of such Convertible Securities shall be deemed to
be outstanding and to have been issued and sold by the Company at the time of
the issuance or sale of such Convertible Securities for such price per
share.  For the purposes of this Section 3.2(b)(ii), the “lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
or exercise” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon the issuance or sale of the Convertible Security and upon the
conversion or exchange or exercise of such Convertible Security.  No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock upon conversion or exchange or exercise of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price had been or are to be made pursuant to other provisions of this
Section 3.2(b), no further adjustment of the Conversion Price shall be made by
reason of such issue or sale.
 

 
5

--------------------------------------------------------------------------------

 

(iii)           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section 3.2(b)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
initial Closing Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change.  No adjustment shall
be made if such adjustment would result in an increase of the Conversion Price
then in effect.
 
(iv)           Calculation of Consideration Received.  If any Option is issued
in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for a consideration of $0.001. If any Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the gross amount paid by the purchaser of such Common Stock, Options, or
Convertible Securities, before any commissions, discounts, fees or expenses. If
any Common Stock, Options or Convertible Securities are issued to the owners of
the non-surviving entity in connection with any merger in which the Company is
the surviving entity, the amount of consideration therefor will be deemed to be
the fair value of such portion of the net assets and business (including
goodwill) of the non-surviving entity as is attributable to such Common Stock,
Options or Convertible Securities, as the case may be.  If any Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for non-cash consideration, the consideration received therefore
will be deemed to be the fair value of such non-cash consideration as determined
in good faith by the Board of Directors of the Company.
 
(v)           Notwithstanding the foregoing, no adjustments shall be made, paid
or issued under this Section 3.2(b) in respect of issuances subject to Section
3.2(a) above.  The Company shall notify the Holder in writing, no later than the
third (3rd) Trading Day following the issuance of any Common Stock, Options or
Convertible Securities subject to this section, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice the “Dilutive Issuance Notice”).  For
purposes of clarification, whether or not the Company provides a Dilutive
Issuance Notice pursuant to this Section 3.2(b), upon the occurrence of any
Dilutive Issuance, after the date of such Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the New Issuance
Price regardless of whether the Holder accurately refers to the New Issuance
Price in the Notice of Exercise.
 

 
6

--------------------------------------------------------------------------------

 

(c)           Pro Rata Distributions. If the Company, at any time while this
Note is outstanding, distributes to all holders of Common Stock (and not to
Holders) evidences of its indebtedness or assets (including cash and cash
dividends) (other than stock dividends, which shall be subject to Section
3.2(a)) then, in each such case, the Conversion Price shall be adjusted by
multiplying such Conversion Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the VWAP determined as of the
record date mentioned above, and of which the numerator shall be such VWAP on
such record date less the then fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors of the Company in good faith. In either case the adjustments shall be
described in a statement delivered to the Holders describing the portion of
assets or evidences of indebtedness so distributed or such subscription rights
applicable to one share of Common Stock. Such adjustment shall be made whenever
any such distribution is made and shall become effective immediately after the
record date mentioned above.
 
(d)           Fundamental Transaction. If, at any time while this Note is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (iv) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then, upon any subsequent
conversion of this Note, the Holders shall have the right to receive, for each
Conversion Share that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one share of Common Stock
(the “Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holders shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holders new senior secured
convertible notes consistent with the foregoing provisions and evidencing the
Holders’ right to convert such notes into Alternate Consideration. The terms of
any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Section 3.2(d) and insuring that this Note (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.
 

 
7

--------------------------------------------------------------------------------

 

(e)           Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 3.2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors in good faith will make an appropriate adjustment in the
Conversion Price so as to be equitable under the circumstances and otherwise
protect the rights of the Holders; provided that no such adjustment will
increase the Conversion Price as otherwise determined pursuant to this
Section 3.2.
 
(f)           Calculations. All calculations under this Section 3.2 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 3.2, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.
 
(g)           Notice to the Holders.
 
(i)           Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 3.2, the Company shall
promptly mail to each Holder a notice setting forth the Conversion Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
(ii)           Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to each Holder at its last address as it
shall appear upon the stock books of the Company, at least 10 calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Note (or any part hereof)
during the 10-day period commencing on the date of such notice through the
effective date of the event triggering such notice.
 

 
8

--------------------------------------------------------------------------------

 

ARTICLE IV
MISCELLANEOUS
 
4.1           Default.  Upon the occurrence of any one or more of the Events of
Default specified or referred to in the Purchase Agreement all amounts then
remaining unpaid on this Note may be declared to be immediately due and payable
and the Holder shall be entitled to exercise such rights as provided in the
Purchase Agreement and any remedy provided at law, in equity, by statute or
otherwise.
 
4.2           Collection Costs.  Should all or any part of the indebtedness
represented by this Note be collected by action at law, or in bankruptcy,
insolvency, receivership or other court proceedings, or should this Note be
placed in the hands of attorneys for collection after default, the Company
hereby promises to pay to the Holder, upon demand by the Holder at any time, in
addition to the outstanding principal and all (if any) other amounts payable on
or in respect of this Note, all court costs and reasonable attorneys' fees and
other collection charges and expenses incurred or sustained by the Holder.
 
4.3           Rights Cumulative.  The rights, powers and remedies given to the
Holder under this Note shall be in addition to all rights, powers and remedies
given to it by virtue of the Purchase Agreement, any document or instrument
executed in connection therewith, or any statute or rule of law.
 
4.4           No Waivers.  Any forbearance, failure or delay by the Holder in
exercising any right, power or remedy under this Note, the Purchase Agreement,
any documents or instruments executed in connection therewith or otherwise
available to the Holder shall not be deemed to be a waiver of such right, power
or remedy, nor shall any single or partial exercise of any right, power or
remedy preclude the further exercise thereof.
 
4.5           Amendments in Writing.  No modification or waiver of any provision
of this Note, the Purchase Agreement or any documents or instruments executed in
connection therewith shall be effective unless it shall be in writing and signed
by both parties, and any such modification or waiver shall apply only in the
specific instance for which given.
 
4.6           Governing Law.  This Note and the rights and obligations of the
parties hereto, shall be governed, construed and interpreted according to the
laws of the State of New York, wherein it was negotiated and executed. IN ANY
LAWSUIT IN CONNECTION WITH THIS NOTE, THE UNDERSIGNED CONSENTS AND AGREES THAT
THE STATE AND FEDERAL COURTS WHICH SIT IN THE STATE OF NEW YORK, COUNTY OF NEW
YORK SHALL HAVE EXCLUSIVE JURISDICTION OF ALL CONTROVERSIES AND DISPUTES ARISING
HEREUNDER.  THE COMPANY WAIVES THE RIGHT IN ANY LITIGATION ARISING HEREUNDER
WITH THE HOLDER (WHETHER OR NOT ARISING OUT OF OR RELATING TO THIS NOTE) TO
TRIAL BY JURY.
 
4.7           Successors.  The term “Holder” as used herein shall be deemed to
include the Holder and its successors, endorsees and assigns.
 

 
9

--------------------------------------------------------------------------------

 

4.8           Notices.  All notices, demands or other communications given
hereunder shall be made in accordance with the requirements of Section 10.6 of
the Purchase Agreement.
 
4.9           Certain Waivers.  The Company hereby irrevocably waives notice of
acceptance, presentment, notice of nonpayment, protest, notice of protest, suit
and all other conditions precedent in connection with the delivery, acceptance,
collection and/or enforcement of this Note or any collateral or security
therefor.  To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document.
 
4.10           Mutilated, Lost, Stolen or Destroyed Notes.  In case this Note
shall be mutilated, lost, stolen or destroyed, the Company shall issue and
deliver in exchange and substitution for and upon cancellation of the mutilated
Note, or in lieu of and substitution for the Note, mutilated, lost, stolen or
destroyed, a new Note of like tenor and representing an equivalent right or
interest, but only upon receipt of evidence satisfactory to the Company of such
loss, theft or destruction and an indemnity, if requested, also satisfactory to
it.
 
4.11           Transfer and Assignment.  The Holder may transfer or assign this
Note without the consent of the Company.  The Company may not transfer or assign
this Note or its obligations hereunder without the consent of the Holder.
 


 


 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its Chief
Executive Officer and to be dated the day and year first above written.
 


 
ATTEST [SEAL]
 
 
 
 
THE AMACORE GROUP, INC.
 
 
 
By:                                                                
Name:
Title:

 
 
 

 
11

--------------------------------------------------------------------------------

 

ANNEX A
 
CONVERSION NOTICE
TO: THE AMACORE GROUP, INC.


 
The undersigned holder of this Note hereby irrevocably exercises the option to
convert $________ principal amount of and $_________________ in accrued but
unpaid interest under such Note (which may be less than the stated principal
amount thereof) into shares of Class A Common Stock (the “Common Stock”) of The
Amacore Group, Inc., in accordance with the terms of such Note, and directs that
the shares of Common Stock issuable and deliverable upon such conversion be
issued and delivered to the undersigned unless a different name has been
indicated below.  If shares of Common Stock are to be issued in the name of a
person other than the undersigned holder of such Note, the undersigned will pay
all transfer taxes payable with respect thereto.
 

 

--------------------------------------------------------------------------------

Name and address of Holder

--------------------------------------------------------------------------------

Signature of Holder
Principal amount of Note
to be converted $_________________________

 
If shares are to be issued otherwise then to the holder:
 

--------------------------------------------------------------------------------

Name of Transferee
 
Address of Transferee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Social Security or Tax ID Number of Transferee
 

--------------------------------------------------------------------------------

 

 
 

 